United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3413
                                    ___________

Stetson Geiger; Marilyn Geiger,       *
                                      *
            Appellants,               *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
City of Oppelo; Herschell Payne;      * Eastern District of Arkansas.
Jeannie Andrews,                      *
                                      *       [UNPUBLISHED]
            Appellees.                *
                                 ___________

                           Submitted: September 18, 1998

                                Filed: September 23, 1998
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                              ___________

PER CURIAM.

       Stetson and Marilyn Geiger, husband and wife, appeal from district court&s1 entry
of summary judgment in favor of the City of Oppelo, Arkansas, and its mayor and city
clerk/recorder, in this action raising claims under 42 U.S.C. §§ 1983, 1985, and 1986,
and also under state law. Upon a thorough review of the record and the parties&


      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
submissions on appeal, we affirm the judgment in favor of defendants on the federal
claims. We construe the court&s order to have dismissed the state claims without
prejudice under 28 U.S.C. § 1367, and affirm that ruling as well. See 28 U.S.C. §
1367(d) (tolling period of limitations for state law claims while claims are pending and
for 30 days after dismissal or longer period if provided by state law).
       Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-